Citation Nr: 0001147	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for maxillary sinusitis/allergic rhinitis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 to September 
1974, and from August 1976 to March 1995.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating action in 
which the RO denied assigned a noncompensable rating for 
maxillary sinusitis/allergic rhinitis.  In a decision dated 
in March 1998, the Board denied service connection for chest 
pain and abnormal electrocardiogram readings and a 
compensable rating for bilateral hearing loss.  Hence, these 
matters are no longer before the Board.  The Board remanded 
the issues of entitlement to service connection for a 
deviated nasal septum, status post septoplasty, and 
entitlement to a compensable rating for maxillary 
sinusitis/allergic rhinitis to the RO for further 
development.  In a January 1999 rating action, the RO granted 
service connection for a deviated nasal septum, status post 
septoplasty.  The issue of a compensable rating for maxillary 
sinusitis/allergic rhinitis is now again before the Board.

In a June 1996 substantive appeal to the Board, the veteran 
requested a hearing before a Member of the Board at the RO.  
In a statement dated in May 1997, the veteran withdrew the 
hearing request.


FINDING OF FACT

The veteran's maxillary sinusitis/allergic rhinitis has not 
been shown to be productive of any ascertainable residuals.



CONCLUSION OF LAW

The criteria for a compensable evaluation for maxillary 
sinusitis/allergic rhinitis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 
Diagnostic Code 6513 (as in effect prior to and since October 
1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for maxillary sinusitis/allergic rhinitis is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

At this point, the Board notes that the veteran filed a claim 
for service connection for maxillary sinusitis/allergic 
rhinitis in April 1995.  On VA examination in October 1995, a 
history of sinusitis and allergic rhinitis was noted.  The 
examiner commented that there were no symptoms at the present 
time.  Examination was normal.  The diagnoses included 
history of sinusitis and allergic rhinitis.

In a March 1996 rating action, the RO granted service 
connection for maxillary sinusitis/allergic rhinitis and 
assigned a noncompensable rating.  The veteran appealed for a 
higher rating.  

Following appellate review in March 1998, the Board remanded 
the case for additional development of the evidence.  The RO 
was instructed to provide a VA examination of the veteran to 
determine the current level of severity of his service-
connected maxillary sinusitis/allergic rhinitis and the 
etiology of the deviated septum.   All necessary development 
was performed by the RO.

The veteran was afforded a VA examination in August 1998.  
The examiner noted that the veteran underwent a 
nasoseptoplasty in 1989 and a revision nasoseptoplasty in 
1992.  The veteran stated that after his second nasoseptal 
surgery, he has had problems with loss of smell, chronic 
crusting of his nasal airway, and chronic nasal drainage.  
There was a perforation of the mid nasoseptum.  There was 
approximately 75% interference with breathing through the 
nose, secondary to crusting formation in the right nasal 
airway around the periphery of the perforation of the septum.  
A purulent discharge was noted which was associated with 
crusting around the perforated septum.  No speech impairment 
or dyspnea was noted.  There was no evidence of allergy 
attacks.  With regard to sinusitis, the examiner was directed 
to indicate which sinuses were affected, whether there was 
tenderness, purulent discharge, or crusting, and whether pain 
and headaches were present.  The veteran reported frontal 
headaches that occurred proximately once or twice a month and 
that were relieved with Ibuprofen.  Sinus X-rays were 
essentially normal.  The examiner further commented that 
there was no evidence of specific sinus disease at the time 
and that the sinus X-rays performed confirmed there was no 
active sinusitis at the present time.  An anterior rhinoscopy 
revealed a large central perforation of the nasaseptum in the 
mid area.  There were large crusts surrounding the 
perforation.  The diagnosis was perforation of the nasoseptum 
with complications characterized by crusting, purulent 
discharge, and nasal obstruction.  The examiner opined that 
the veteran's perforated nasoseptum which was the condition 
causing problems at this time, originated in service.

In a January 1999 rating action, the RO granted service 
connection for a deviated nasal septum, status post 
septoplasty, and assigned a 10 percent rating.  In a January 
1999 supplemental statement of the case (SSOC), the RO 
continued to deny a compensable rating for maxillary 
sinusitis/allergic rhinitis.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disorders were revised.  When a law 
or regulations change during the pendency of a veteran's 
appeal, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Here, the Board notes that in the January 1999 SSOC, the RO 
rated the veteran's maxillary sinusitis/allergic rhinitis 
under the revised rating criteria for respiratory disorders 
but failed to rate the disorder under the old rating 
criteria.  

Under the criteria for rhinitis under Diagnostic Code 6501, 
in effect prior to October 7, 1996, a 10 percent evaluation 
was warranted for definite atrophy of the intranasal 
structure, and on a showing of moderate secretion. A 30 
percent evaluation was contemplated for moderate crusting and 
ozena, with atrophic changes. For a 50 percent evaluation, 
the claimant would have to show massive crusting and marked 
ozena, with anosmia.

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria, and 
considered sinusitis to be noncompensable if it were shown by 
X-ray manifestations only, with mild or occasional symptoms. 
A 10 percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, with 
infrequent headaches. In order to warrant an assignment of a 
30 percent evaluation, the claimant would have to show severe 
symptomatology with frequently incapacitating recurrences, 
with severe and frequent headaches with purulent discharge or 
crusting reflecting purulence. An assignment of a 50 percent 
evaluation would have to be based on a showing that the 
claimant had postoperative symptomatology, following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.

However, the Board notes that 38 C.F.R. § 4.97 was changed, 
effective October 7, 1997. In this respect, Diagnostic Code 
6501 was discontinued, and now, 38 C.F.R. § 4.97 includes new 
rating criteria for chronic rhinitis and frontal and 
maxillary sinusitis, which may be found at Diagnostic Codes 
6512, 6513, and 6522. Effective October 7, 1997, frontal and 
maxillary sinusitis and allergic rhinitis are to be evaluated 
under the General Rating Formula for Sinusitis and the 
General Rating Formula for Allergic Rhinitis. 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. § 4.97, Diagnostic Codes 
6512, 6513, and 6522). According to the General Rating 
Formula for Sinusitis, Diagnostic Codes 6510 through 6514 are 
to apply the same diagnostic criteria.

The schedular criteria for chronic maxillary sinusitis 
contemplate a noncompensable evaluation where the disorder is 
detected by an X-ray only. Where one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting occurs, a 10 percent evaluation is contemplated. For 
a 30 percent evaluation, the claimant must be shown to have 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. Assignment of a 50 percent 
evaluation is warranted on a showing of symptomatology 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. A note to Diagnostic Code 
6514 indicates that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Diagnostic Code 6522 contemplates an assignment of a 10 
percent evaluation for allergic rhinitis on a showing that 
the claimant is without polyps, with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side. If polyps are present, a 30 percent 
evaluation is contemplated.

The Board finds that the veteran's service-connected 
maxillary sinusitis/allergic rhinitis does not meet the 
criteria necessary for a compensable rating under either the 
former or revised diagnostic codes.  The veteran did report, 
on current VA examination, that he experienced frontal 
headaches approximately once or twice a month which were 
relieved with Ibuprofen.  The VA examiner, however, 
specifically noted that the veteran did not have any allergic 
symptoms and that X-rays confirmed no active sinusitis at the 
present time.  The veteran's symptoms of purulent discharge, 
interference with breathing, and crusting of the nasal airway  
was attributed to perforation of the nasoseptum and has been 
service connected as a separate disorder.  Thus, a 
compensable rating for the veteran's service-connected 
maxillary sinusitis/allergic rhinitis is denied.          

Although the RO did not rate the veteran's maxillary 
sinusitis/allergic rhinitis under the old rating criteria, 
the Board finds that another remand in this case is not 
necessary since the veteran does not currently have active 
sinusitis.  Thus, the veteran is not prejudiced by the 
Board's decision. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993)   

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the noncompensable rating assigned by 
the RO for maxillary sinusitis/allergic rhinitis reflects the 
most disabling this disorders has been since the veteran 
filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for this disorder is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

The appeal is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

